Citation Nr: 1125355	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-39 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel







INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.  His service in the Republic of Vietnam is reflected in his service records.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

The Veteran's bilateral hearing loss was first shown many years after his active duty and has not been found by competent and credible evidence to be related to such service (including noise exposure therein).


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, active military service and may not be so presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in January 2007, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, his lay statements, a VA examination report and VA medical opinion.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in July 2006.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate clinical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The record also indicates that a medical nexus opinion was obtained in January 2008.  This opinion reflects that the VA audiologist reviewed the Veteran's claims folder and rendered an opinion consistent with the evidence of record.  Both the July 2006 VA examination and January 2008 medical opinion provided supporting rationale for the opinions proffered.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In a May 2011 statement, the Veteran's representative argued that "it is unclear whether the examiner[s] considered the [Veteran's] lay statements in reaching a conclusion."  Upon review of the record, the Board disagrees with this assessment.  Specifically, the July 2006 VA examination report indicates that the examiner conducted a clinical interview wherein she recorded the Veteran's complaints along with his self-report of in-service and post-service noise exposure.  Furthermore, the January 2008 VA medical opinion was based on a review of the Veteran's claims folder, which included his lay statements.  Based on the above, the Board concludes that the VA examination and medical nexus opinion are adequate for adjudication purposes.  38 C.F.R. § 4.2 (2010).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

Analysis 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309(a); see also VA Under Secretary for Health letter dated October 4, 1995 [it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability].

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2010).  

Thus, to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Here, the Veteran has argued that he has bilateral hearing loss as a result of his service in Vietnam.  Specifically, the Veteran contends that he experienced acoustic trauma as a result of being stationed in a small radio room which exposed him to nonstop noise.  He has also indicated that he was exposed to "the noise of rockets and other war related" sounds during service.  See a June 2007 statement.  

While the Veteran's service treatment records are negative for any complaints or treatment for hearing problems, the Board observes that his DD-214 documents his service in the Republic of Vietnam from November 1971 through June 1972, and that his military occupational specialty was the equivalent of a radio mechanic.  Based on the Veteran's military occupational specialty and the location of his service, the Board finds that the Veteran's contentions regarding his in-service exposure to acoustic trauma are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  An in-service injury has therefore been demonstrated.

Currently, the Veteran has been diagnosed with bilateral hearing loss as defined by 38 C.F.R. § 3.385.  See the July 2006 VA examination report.  While the Board acknowledges that the Veteran is competent to state that he experienced diminished hearing after his separation from service, the July 2006 VA examination report is the first competent evidence of record which describes hearing loss as defined by VA regulations.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, while a current disability has been demonstrated, service connection cannot be granted on a presumptive basis under 38 C.F.R. § 3.309(a).

With respect to the third Shedden element (a competent and credible nexus), the Veteran was provided with a VA examination in July 2006.  After reviewing the Veteran's claims folder and conducting an audiological examination, the VA examiner stated that the Veteran's "hearing loss is less likely as not (less than 50/50 probability) caused by or a result of [his] military noise exposure."  The examiner indicated that his opinion was based on the Veteran's separation examination which revealed normal hearing after audiometric testing.  

In his December 2007 substantive appeal, the Veteran argued that the July 2006 VA examiner's opinion was inadequate because his hearing was not evaluated at the time of his separation.  After noting that the Veteran entered service with better than average hearing, but that his separation examination revealed normal hearing in all frequencies, the RO requested an additional medical opinion in order to determine whether an audiometric evaluation was possibly not conducted at the time of his discharge from service.  

In January 2008, after reviewing the claims folder, a VA audiologist observed that the Veteran's "entrance examination results revealed some hearing thresholds in the negative range, so his discharge examination with [zero decibel] thresholds would not be unexpected."  It was further noted that "there is no reason for an examiner now to doubt [that] the examination occurred due to [zero decibel] thresholds (which can and do[] occur often in hearing testing and exams) and the Veteran not remembering a hearing test/screening that occurred over 30 years ago."  Similar to the July 2006 VA examiner, the January 2008 VA audiologist indicated that the Veteran's "hearing loss is less likely as not (less than 50/50 probability) caused by or a result of noise exposure due to military service."  

To the extent the Veteran contends that he did not undergo audiometric testing at the time of his separation, the Board observes that his statements are directly contradicted by his separation examination which records the results of such testing.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]. Such records are more reliable, in the Board's view, than the Veteran's unsupported assertions of events now over three decades ago, made in connection with his claim for monetary benefits from the government.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In addition, the Board observes that the May 2007 rating action documented that the Veteran has experienced post-service noise exposure from his occupation as a truck driver and recreational noise exposure from riding motorcycles.  In response, the Veteran has submitted multiple statements arguing that his hearing loss is not the result of this post-service noise exposure.  In this capacity, the Board observes that the May 2007 rating action appears to have been documenting the Veteran's noise exposure history as recorded during the June 2006 VA examination.  Significantly, the Board notes that the June 2006 VA examiner and the January 2008 VA audiologist did not indicate that the Veteran's hearing loss was the result of his post-service noise exposure.  Instead, it was determined that the Veteran's hearing loss is not related to his service based on the normal audiometric test results recorded during his separation examination. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, the first competent evidence of a bilateral hearing loss comes from the July 2006 VA examination, more than three decades after the Veteran left military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  While the Veteran is competent to report observation of decreased hearing ability since service, the Board finds that such assertions are less than credible.  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  As noted above, there have been no subjective complaints or objective findings of hearing loss more for than thirty years after the Veteran separated from service and two medical professionals have determined that the Veteran's in-service acoustic trauma did not cause his hearing loss.  In view of the foregoing, the Board finds that continuity of symptomatology after service has therefore not been demonstrated by competent medical or credible lay evidence.  

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The benefit sought on appeal is accordingly denied.  
ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


